Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a statement of reasons for the indication of allowable subject matter:  Claims 16 – 30 are not rejected over prior art insofar as the prior art does not appear to describe or suggest “annular bodies on axial sides thereof connected to each other by inner and outer frame parts [with] a filter medium located … between the inner and outer frame parts and … between the first and second annular bodies,” and as argued by Applicants (Response, 5/26/21, at page 10):

    PNG
    media_image1.png
    561
    908
    media_image1.png
    Greyscale

Claims 16 – 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 16 recites a new limitation not previously recited or otherwise limiting of any claim1 at the time of any action on the merits in this prosecution:  “[W]indow-shaped fluid passage points” (emphasis added).  It was known that windows come in a variety of shapes, some irregular [USP 20140277494 at Fig. 25 element 150 or WO2004007251A1 element 24] whilst others are regular, e.g., circular, semi-circular [USP 20110146919 at Fig. 1], rectangular [USP 20020079292 at [0031] element 48], and hexagonal [USP 5557163 at Fig 3B element 30], to name a few.  The does not appear to be a recognition in the lubricating oil filtration arts [please see USP 20140298763] as to what shape a window has.  Accordingly, it is unclear how a skilled artisan might with a reasonable degree of certainty distinguish a fluid passage joints that is window-shaped from a fluid passage joint that is not window-shaped.  This rejection may be overcome by narrowing “window-shaped” to a specified geometric shape adequately supported by the original disclosure, or by deleting the phrase “window-shaped” from claim 16.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/CHESTER T BARRY/           Primary Examiner, Art Unit 1779                                                                                                                                                                                             	571-272-1152


    
        
            
        
            
    

    
        1 Claim 7 previously recited, “window-like fluid passage joints” (emphasis added).